Citation Nr: 0932927	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  05-13 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for chronic headaches.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a dental disorder.

6.  Entitlement to service connection for chronic sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to May 
1986. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

With respect to the Veteran's dental claim, it is unclear 
whether she may be seeking entitlement to VA outpatient 
dental treatment.  The United States Court of Appeals for 
Veterans Claims (Court) specifically has held that a claim 
for service connection for a dental disorder is also a claim 
for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. 
App. 302 (1993).  Her present claim has been treated by the 
agency of original jurisdiction (AOJ) as a straightforward 
claim for service connection and compensation.  The issue of 
entitlement to outpatient dental treatment has not been 
adjudicated by VA, and is not currently in appellate status.  

The Board has considered a May 3, 2004 deferred rating 
decision which indicated that a copy of her claim would be 
forwarded to the Tuscaloosa VA Medical Center for review.  A 
decision regarding her potential eligibility for VA 
outpatient dental treatment has not been associated with the 
claims file.  As such, the RO should contact the Medical 
Administrative Service (MAS) of the nearest VA Medical Center 
in order for the MAS to take appropriate action, since the 
MAS, not the RO, processes claims for eligibility for VA 
outpatient dental treatment.  Kellar v. Brown, 6 Vet. App. 
157 (1994).   

The issue of entitlement to service connection for chronic 
sinusitis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral hearing loss, tinnitus, chronic headaches, and 
hypertension are not currently shown.  

2.  The Veteran has not demonstrated a dental disability for 
which compensation is payable. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1131, 1132, 5103(a), 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 
(as amended), 3.303, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1131, 1132, 5103(a), 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 (as 
amended), 3.303 (2008).

3.  Chronic headaches were not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1131, 1132, 5103(a), 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 
(as amended), 3.303 (2008).

4.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1131, 1132, 5103(a), 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 (as 
amended), 3.303, 3.307, 3.309 (2008).

5.  Service connection for a dental disability, for 
compensation purposes, is not warranted.  38 U.S.C.A. §§ 
1131, 1132, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159 (as amended), 3.303, 4.150 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1131 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1131 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Bilateral Hearing Loss, Tinnitus, Chronic Headaches, 
Hypertension

In considering in-service incurrence, the Board initially 
notes that the service treatment records fail to demonstrate 
any complaints or treatment referable to bilateral hearing 
loss, tinnitus, or hypertension.  With respect to chronic 
headaches, the Board notes that the service treatment records 
show that the Veteran complained of headaches in July 1981, 
February 1984, and June 1985 but denied experiencing frequent 
or severe headaches in March 1984 and February 1985 clinical 
evaluations.  Although there is no separation examination of 
record, the Board notes that she did not seek further 
treatment for headaches throughout the rest of her active 
duty service.  Thus, following her treatment in June 1985, 
she spent the remaining 11 months in service without 
complaints regarding headaches.  Based on the foregoing, none 
of the available service records demonstrates that hearing 
loss, tinnitus, chronic headaches, or hypertension were 
incurred in active service.  

Moreover, and significantly, the post-service evidence does 
not reflect current treatment for, or diagnosis of, bilateral 
hearing loss, tinnitus, chronic headaches, or hypertension.  
As such, the Board finds that these disorders have not been 
objectively demonstrated.  Therefore, her claims of 
entitlement to service connection for bilateral hearing loss, 
tinnitus, chronic headaches, and hypertension must fail.  
Indeed, in the absence of proof of a present disability there 
can be no valid claim.  See Brammer v. Derwinski at 225 
(1992).

Dental Disorder

Disability compensation and VA outpatient dental treatment 
may be provided for certain specified types of service-
connected dental disorders.  For other types of service-
connected dental disorders, the claimant may receive 
treatment only and not compensation.  38 U.S.C.A. § 1712 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.381, 4.150, 17.161 
(2008).

Dental disabilities that may be awarded compensable 
disability ratings are set forth under 38 C.F.R. § 4.150.  
These disabilities include chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible, loss of the 
mandible, nonunion or malunion of the mandible, limited 
temporomandibular motion, loss of the ramus, loss of the 
condyloid or coronoid processes, loss of the hard palate, 
loss of teeth due to the loss of substance of the body of the 
maxilla or mandible and where the lost masticatory surface 
cannot be restored by suitable prosthesis, when the bone loss 
is a result of trauma or disease but not the result of 
periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 
9900-9916.  

Under 38 U.S.C.A. § 3.381, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal diseases are to be considered service-connected 
only for the purpose of establishing eligibility for 
outpatient dental treatment as provided in 38 C.F.R. § 17.161 
(2008).  

Considering the evidence in light of the above, the Board 
finds that the Veteran does not have a compensable dental 
disability.  She has not submitted any competent medical 
evidence showing that she suffers from any of the 
disabilities included under 38 C.F.R. § 4.150. 

It appears that her basic allegation is that she had dental 
treatment during service and, thus, service connection should 
be warranted.  The Board notes that an April 1982 in-service 
dental record indicates that 4 impacted teeth were extracted 
(#1, 16, 17 & 32).  Further, a December 1983 dental note 
indicates a diagnosis of caries.

As noted above, however, compensation for carious teeth is 
precluded as a matter of law under 38 C.F.R. § 3.381 (2008).  
While service connection may be established for treatment 
purposes for this particular dental condition, the 
regulations listed above clearly prohibit service connection 
for purposes of compensation where the disability involves 
replaceable missing teeth, abscessed teeth, carious teeth, or 
periodontal disease.  38 C.F.R. § 3.381 (2008).  Service 
connection of these conditions for compensation purposes is 
not legally permitted, and as a matter of law this claim must 
be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

Moreover, the removal of her wisdom teeth is not considered 
an injury, for purposes of establishing service connection.  
The VA General Counsel has held that the term 'service 
trauma' does not include the intended effects of treatment 
provided during a veteran's military service. VAOPGCPREC 5-97 
(Jan. 22, 1997).  In its opinion on the subject, the General 
Counsel noted, among other things, that the term 'trauma' is 
ordinarily defined as a 'physical injury caused by a blow, or 
fall . . .' or as a 'wound; an injury inflicted more or less 
suddenly, by some physical agent.'  In other words, an 
injury.  The General Counsel noted that treatment is given in 
order to remedy the effects of disease or injury, that dental 
treatment is not synonymous with dental trauma, and that it 
would be anomalous to conclude that the remedy for an injury 
or disease constituted further injury.  Based on the General 
Counsel's guidance, the Board must conclude that she is not 
entitled to service connection for residuals of her wisdom 
teeth surgery, as such surgery does not constitute service 
trauma.  

Additionally, she has failed to demonstrate any current 
dental disorder.  Based upon the foregoing, the Board 
concludes that there is no basis under the law for the award 
of compensation for any current dental condition.  

Duties To Notify And To Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in February 2004 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed her 
of what evidence was required to substantiate the claims and 
of her and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A.. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA outpatient treatment records.  
Moreover, as there is no current diagnosis of bilateral 
hearing loss, tinnitus, chronic headaches, hypertension, or a 
dental disorder the Board finds that a remand for a VA 
examination would unduly delay resolution. Therefore, the 
available records and medical evidence have been obtained in 
order to make adequate determinations as to these claims.  

Significantly, neither the Veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for chronic headaches is denied.

Service connection for hypertension is denied.

Service connection for a dental disorder is denied.


REMAND

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  VA's duty to 
assist includes a duty to obtain a medical opinion when it is 
deemed necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008). 

With respect to the Veteran's claim for service connection 
for chronic sinusitis, the Board notes that several service 
treatment records reflect complaints and treatment for sinus 
symptoms.  For example, in an April 1982 health 
questionnaire, she complained of sinus trouble.  She 
additionally complained of sinus trouble at a September 1982 
eye examination.   A May 1983 treatment record reflected a 
diagnosis of a sinus infection.  An upper respiratory 
infection was diagnosed in March 1981, November 1982, 
September 1985, and February 1986.  Sinus congestion was 
diagnosed in June 1985. 

A separation examination is not of record.  Post-service VA 
treatment records show treatment for allergies (March 2003), 
sinusitis (July 2003, December 2003), and a sinus infection 
(January 2004). 

She has not, however, been accorded a VA examination for her 
sinusitis.  Based on documentation of some treatment in 
service, and current treatment for complaints of allergies, 
sinusitis, and a sinus infection, the Board finds that a 
remand of her chronic sinusitis claim is necessary. 38 
U.S.C.A. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an 
appropriate examination to assess her 
sinusitis and evaluate the relationship 
between this disorder and her active duty 
service.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  All indicated 
studies should be conducted.  All 
pertinent sinus pathology should be noted 
in the examination report.  

The examiner is asked to provide an 
opinion as to whether it is at least as 
likely as not (i.e., probability of 50 
percent) that the Veteran's sinusitis is 
causally related to service.  

Any opinion offered should be accompanied 
by a clear rationale consistent with the 
evidence of record.  

2.  The RO should then readjudicate the 
issue of entitlement to service 
connection for chronic sinusitis.  If the 
benefit sought is not granted, the 
Veteran and her representative should be 
furnished a supplemental statement of the 
case and be afforded an opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review.

No action is required of the Veteran until she is notified by 
the RO; however, she is advised that failure to report for 
any scheduled examination may result in the denial of her 
claim.  38 C.F.R. § 3.655 (2008).  She has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).  



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


